Exhibit 10.2

Execution Version

SIXTH AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

This SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Sixth Amendment”)
dated as of September 20, 2018, among LEGACY RESERVES LP, a limited partnership
duly formed under the laws of the State of Delaware (the “Borrower”), each of
the undersigned guarantors (the “Guarantors”, and together with the Borrower,
the “Obligors”), CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent
for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”), the Lenders under the Term Loan Credit Agreement (the
“Lenders”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Term Loan Credit Agreement dated as of October 24, 2016, as amended by
the First Amendment and Waiver to the Term Loan Credit Agreement, dated July 31,
2017, as further amended by the Second Amendment to the Term Loan Credit
Agreement, dated October 30, 2017, as further amended by the Third Amendment to
the Term Loan Credit Agreement, dated December 31, 2017, as further amended by
the Fourth Amendment to the Term Loan Credit Agreement, dated as of March 23,
2018 and as further amended by the Fifth Amendment to the Term Loan Credit
Agreement, dated as of September 14, 2018 (as so amended prior to the date
hereof, the “Existing Credit Agreement,” and the Existing Credit Agreement as
amended by this Sixth Amendment, the “Term Loan Credit Agreement”).

B. The Guarantors are parties to that certain Term Loan Guaranty Agreement dated
as of October 25, 2016 made by each of the Guarantors (as defined therein) in
favor of the Administrative Agent (the “Term Loan Guaranty Agreement”).

C. The Borrower, the Guarantors, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Term Loan Credit Agreement as more
fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Term
Loan Credit Agreement, but which is not defined in this Sixth Amendment, shall
have the meaning ascribed to such term in the Term Loan Credit Agreement. Unless
otherwise indicated, all article, section and exhibit references in this Sixth
Amendment refer to articles, sections and exhibits of the Term Loan Credit
Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Term Loan Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The following definitions are hereby amended and restated in their entirety
to read as follows:

“Agreement” means this Term Loan Credit Agreement, as amended by the First
Amendment and Waiver to the Term Loan Credit Agreement, dated July 31, 2017, as
further amended by the Second Amendment to the Term Loan Credit Agreement, dated
October 30, 2017, as further amended by the Third Amendment to the Term Loan
Credit Agreement, dated December 31, 2017, the Fourth Amendment, dated as of
March 23, 2018, the Fifth Amendment, dated as of September 14, 2018 and the
Sixth Amendment, dated as of September 20, 2018, as the same may from time to
time be amended, modified, supplemented or restated.

The following definitions are hereby added where alphabetically appropriate to
read as follows:

“Sixth Amendment” means that certain Sixth Amendment to Term Loan Credit
Agreement, dated as of September 20, 2018, among the Borrower, the Guarantors,
the Administrative Agent and the Lenders party thereto.

2.2 Amendment to Section 9.04(b)(i). Section 9.04(b)(i) is hereby amended by
(a) replacing the word “or” at the end of clause (B) with a comma and (b) adding
the following at the end of clause (C): “or (D) with any combination of the
following: (1) proceeds of Permitted Refinancing Debt, (2) the Net Cash Proceeds
of any sale of Equity Interests (other than Disqualified Capital Stock) of the
Parent and/or (3) in exchange for Equity Interests (other than Disqualified
Capital Stock) of the Parent”.

Section 3. Conditions Precedent. This Sixth Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in writing in accordance with Section 12.02 of the Term Loan Credit Agreement)
(the “Sixth Amendment Effective Date”):

3.1 The Administrative Agent shall have received from each Lender party to the
Term Loan Credit Agreement, the Borrower and the Guarantors, counterparts (in
such number as may be requested by the Administrative Agent) of this Sixth
Amendment signed on behalf of such Person.

3.2 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying (a) that attached thereto is a true, correct
and complete copy of the Eleventh Amendment to the RBL Credit Agreement, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and shall in any event amend the RBL Credit Agreement in the same manner
as the Term Loan Credit Agreement is to be amended by this Sixth Amendment (the
“First Lien Amendment”) and (b) as to the aggregate amount of all consent,
amendment and other fees payable to the holders of the RBL Facility in
connection with the First Lien Amendment and/or the Reorganization Transactions.
The “Eleventh Amendment Effective Date” under and as defined in the RBL Credit
Agreement shall have occurred (or shall occur substantially concurrently with
the Sixth Amendment Effective Date).

3.3 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable pursuant to the Credit Agreement on or prior to
the Sixth Amendment Effective Date, including fees and expenses invoiced by
Arnold & Porter Kaye Scholer LLP and Latham & Watkins LLP prior to the Sixth
Amendment Effective Date.

 

Page 2



--------------------------------------------------------------------------------

3.4 The Fifth Amendment Effective Date shall have occurred.

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Term Loan Credit Agreement, as amended
by this Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Term Loan Document to which it is a party and agrees that each Term Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Sixth Amendment: (i) all of the
representations and warranties contained in each Term Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect;
and (d) agrees that from and after the Sixth Amendment Effective Date each
reference to the Term Loan Credit Agreement in the other Term Loan Documents
shall be deemed to be a reference to the Term Loan Credit Agreement, as amended
by this Sixth Amendment.

4.3 Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.

4.4 No Oral Agreement. This Sixth Amendment, the Term Loan Credit Agreement and
the other Term Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.

4.5 GOVERNING LAW. The provisions of Section 12.09 of the Term Loan Credit
Agreement are incorporated herein mutatis mutandis.

4.6 Payment of Expenses. In accordance with Section 12.03 of the Term Loan
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent and the Lenders for all of their reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Sixth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent and the Lenders.

 

Page 3



--------------------------------------------------------------------------------

4.7 Severability. Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

4.9 Term Loan Document. This Sixth Amendment is a “Term Loan Document” as
defined and described in the Term Loan Credit Agreement, and all of the terms
and provisions of the Term Loan Credit Agreement relating to Term Loan Documents
shall apply hereto.

4.10 RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER OBLIGOR HEREBY,
FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT RESERVE, RELEASES
AND FOREVER DISCHARGES EACH LENDER, EACH AGENT AND EACH OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES,
TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS, ACCOUNTANTS AND
EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND INDIVIDUALLY A
“RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS, DAMAGES, EXPENSES OR
OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT
AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR
BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO
BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON
OR PRIOR TO THE DATE OF THE SIXTH AMENDMENT AND ARE IN ANY WAY DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS SIXTH
AMENDMENT, THE TERM LOAN CREDIT AGREEMENT, ANY OTHER TERM LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE BORROWER AND EACH OTHER OBLIGOR, BY EXECUTION HEREOF, HEREBY
ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS IN THIS SECTION 4.10 ARE INTENDED TO
COVER AND BE IN FULL SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES
ARISING IN CONNECTION WITH THE RELEASED MATTERS.

4.11 Administrative Agent Direction. Each undersigned Lender (collectively
constituting all Lenders party to the Term Loan Credit Agreement) hereby directs
the Administrative Agent to execute and deliver this Sixth Amendment.

[SIGNATURES BEGIN NEXT PAGE]

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     LEGACY RESERVES LP     By:   Legacy Reserves GP, LLC,       its
general partner

    By:  

/s/ James Daniel Westcott

      James Daniel Westcott       President and Chief Financial Officer
GUARANTORS:     LEGACY RESERVES OPERATING LP     By:   Legacy Reserves Operating
GP LLC, its general partner     By:   Legacy Reserves LP, its sole member    
By:   Legacy Reserves GP, LLC, its general partner     By:  

/s/ James Daniel Westcott

      James Daniel Westcott       President and Chief Financial Officer    
LEGACY RESERVES OPERATING GP LLC     By:   Legacy Reserves LP, its sole member  
  By:   Legacy Reserves GP, LLC, its general partner     By:  

/s/ James Daniel Westcott

      James Daniel Westcott       President and Chief Financial Officer

 

SIGNATURE PAGE

SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

LEGACY RESERVES SERVICES, INC. DEW GATHERING LLC PINNACLE GAS TREATING LLC
LEGACY RESERVES ENERGY SERVICES LLC LEGACY RESERVES GP, LLC LEGACY RESERVES INC.
By:  

/s/ James Daniel Westcott

  James Daniel Westcott   President and Chief Financial Officer

 

SIGNATURE PAGE

SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent By:  

/s/ Matthew Trybula

Name: Matthew Trybula Title: Associate Counsel

 

SIGNATURE PAGE

SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO ENERGY SELECT OPPORTUNITIES FUND LP

By: GSO Energy Select Opportunities Associates LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

GSO ENERGY PARTNERS-A LP

By: GSO Energy Partners-A Associates LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

GSO ENERGY PARTNERS-B LP

By: GSO Energy Partners-B Associates LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

GSO ENERGY PARTNERS-C LP

By: GSO Energy Partners-C Associates LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

GSO ENERGY PARTNERS-C II LP

By: GSO Energy Partners-C Associates II LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

 

SIGNATURE PAGE

SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-D LP

By: GSO Energy Partners-D Associates LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP

By: GSO Palmetto Opportunistic Associates LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

 

SIGNATURE PAGE

SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO CSF III HOLDCO LP

By: GSO Capital Solutions Associates III LP, its general partner

By: GSO Capital Solutions Associates III (Delaware) LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

 

SIGNATURE PAGE

SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO AIGUILLE DES GRAND MONTETS FUND II LP

By: GSO Aiguille des Grand Montets Associates LLC, its general partner

  By: /s/ Marisa J. Beeney                                       Name: Marisa J.
Beeney   Title: Authorized Signatory

 

SIGNATURE PAGE

SIXTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT